Citation Nr: 1046752	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  97-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a fractured jaw.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for umbilical and ventral 
herniorrhaphies.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for duodenal ulcer 
disease.

5.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a right forearm injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active service from December 1972 to September 
1976.  

The issues arise on appeal to the Board of Veterans' Appeals 
(Board) from various rating decisions by the RO in Jackson, 
Mississippi.  The issues of whether new and material evidence has 
been submitted to reopen claims of service connection for a 
fractured jaw and umbilical and ventral herniorrhaphies and a 
compensable rating for duodenal ulcer disease arise from a 
December 2006 rating decision.  

The RO granted service connection for residuals of a right 
forearm injury, with a 10 percent evaluation assigned effective 
April 24, 2000 in a September 2002 rating decision.  The 
appellant disagreed with the evaluation assigned and perfected an 
appeal as to that issue.  The Board denied the claim in an August 
2004 decision.  The appellant appealed to the U.S. Court of 
Appeals for Veterans Claims (Court), which vacated and remanded 
the decision as to the right forearm issue in an October 2006 
memorandum decision.  The Board then remanded the claim for an 
additional VA examination in January 2008 to comply with the 
Court decision.  

In March 2009, the Board remanded the issues of whether new and 
material evidence had been submitted to reopen claims of service 
connection for a fractured jaw and umbilical and ventral 
herniorrhaphies and a compensable rating for  duodenal ulcer 
disease and an initial rating in excess of 10 percent for 
residuals of a right forearm injury for a hearing before a Member 
of the Board.  

The issue of service connection for hypertension is on appeal 
from a May 2004 rating decision.  The Board denied the claim in a 
June 2006 decision.  The appellant again appealed to the Court.  
In a Joint Motion for Remand, the issue of service connection for 
hypertension was returned to the Board for further development.  
The Board remanded the claim in March 2009 for a VA examination.  

The appellant testified before the Board as to the issue of 
service connection for hypertension in a June 2006 hearing at the 
RO.  The appellant testified as to all of the issues currently on 
appeal at a March 2010 hearing at the RO.  Transcripts have been 
associated with the file.  

The issues of service connection for hypertension and an 
initial rating in excess of 10 percent for residuals of a 
right forearm injury are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An August 2004 Board decision denied the appellant's claim to 
reopen the issues of entitlement to service connection for a 
fractured jaw and for umbilical and ventral herniorrhaphies.

2.  A December 2007 Court memorandum decision determined that the 
appellant abandoned the claims of service connection for a 
fractured jaw and for umbilical and ventral herniorrhaphies on 
appeal.

3.  Evidence received since the August 2004 Board decision is 
duplicative of evidence previously considered as to both the 
fractured jaw and the umbilical and ventral herniorrhaphies 
claims or does not relate to an unestablished fact necessary to 
substantiate the claim of whether the fractured jaw and the 
umbilical and ventral herniorrhaphies was incurred or aggravated 
in service.

4.  The appellant's service-connected duodenal ulcer disease is 
not shown to have active symptoms during the period on appeal.  


CONCLUSIONS OF LAW

1.  The August 2004 Board decision, denying the claims of service 
connection for a fractured jaw and for umbilical and ventral 
herniorrhaphies, is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for a fractured jaw 
and for umbilical and ventral herniorrhaphies; the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for a compensable evaluation for duodenal ulcer 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's petitions to reopen service 
connection claims and for increased ratings.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

Prior to initial adjudication of the appellant's petition to 
reopen his service connection claim for a fractured jaw and 
herniorrhaphies, a letter dated in September 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  This letter addressed the 
requirements of Quartuccio, Dingess and Kent.  

The compensable rating for duodenal ulcer disease is an original 
increased rating claim.  Prior to initial adjudication of the 
appellant's increased rating claim, a letter dated in July 2006 
fully satisfied the duty to notify provisions for the elements 
two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The U.S. Court of Appeals for Veterans 
Claims (Court) held that to satisfy the first Quartuccio element 
for an increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Vazquez-Flores in 
part, striking claimant-tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Recently the Court issued an opinion incorporating those 
surviving portions of the first Vazquez-Flores decision, namely 
that VA must notify the claimant that, 1) to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, and must also 
notify the claimant that to substantiate such a claim the 
claimant should provide or ask the Secretary to obtain medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, No. 05-0355, 
slip op. at 11 (U.S. Vet. App. October 22, 2010) (Vazquez-Flores 
III).

The July 2006 letter was followed by a May 2008 letter which 
asked for additional evidence, in satisfaction of the above 
requirements.  The appellant was informed of the need to submit 
lay or medical evidence of the disability and how it had worsened 
in July 2006, with examples, and the existence of the ratings 
schedule and its application.  The May 2008 letter further 
specified that the appellant could provide evidence of the impact 
of the disability on his employment, including obtaining records 
and statements from his employer.  This notice was followed by an 
opportunity to respond and readjudication in August 2009.  The 
Board finds that the notice error has been corrected.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores III are met.  The Board, therefore, finds that the 
requirements of Quartuccio are met and that the VA has discharged 
its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The RO attempted to obtain records 
from the Yazoo Dental Clinic on behalf of the appellant in 2007.  
No response from the clinic is present in the claims file.  The 
RO notified the appellant of the inability to obtain records from 
the clinic in August 2007.  The appellant has not obtained those 
records on his own.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error exists.  
See id.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA examination in 
2006.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2006 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. New and Material Evidence

The appellant has filed prior claims for service connection for a 
fractured jaw and for umbilical and ventral herniorrhaphies.  The 
appellant's original fractured jaw claim was denied in a November 
1993 rating decision.  The appellant was notified of that 
decision in November 1993 and provided notice of his appellate 
rights by an enclosed VA Form 4107.  The appellant did not file a 
notice of disagreement within one year of the November 1993 
decision as to the fractured jaw claim.  The November 1993 
decision is final.  38 U.S.C.A. §§ 7104, 7105.  

The appellant brought a petition to reopen the jaw claim in March 
1995.  The RO denied the petition, which was appealed to the 
Board.  The appellant filed a claim for service connection for 
hernias which was denied in a May 1993 rating decision.  The 
appellant filed a timely Notice of Disagreement.  The appellant 
perfected the appeal to the Board.  The Board consolidated the 
hernias and fractured jaw issues in a September 1998 decision 
denying both issues.  The appellant filed a motion for 
reconsideration, which was denied by the Board in February 1999.  
The appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court), which issued a memorandum decision in December 
2000, vacating and remanding, in relevant part, the fractured jaw 
petition and the hernias claim to the Board.  The Board remanded 
the issues for further development.  The Board ultimately denied 
the issues in an August 2004 decision.  The appellant appealed 
again to the Court.  A December 2007 Court memorandum decision 
notes that the appellant abandoned the fractured jaw petition to 
reopen and the service connection claim for hernias.  Thus, the 
August 2004 Board decision as to the petition to reopen the 
fractured jaw claim and the service connection claim for hernias 
is final.  Id.  

The appellant refiled his claims for service connection in a 
statement received by the RO on September 5, 2006.  Under 38 
U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

The Board notes that a revision to 38 C.F.R. § 3.156(c) occurred 
on September 6, 2006.  The appellant's service personnel records 
were received by the RO after he filed his petitions to reopen in 
connection with his service connection for post traumatic stress 
disorder (PTSD) claim.  

An exception to the new and material requirement applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim for 
benefits and those records lead VA to award a benefit that was 
not granted in the previous decision.  See Vigil v. Peake, 22 
Vet. App. 63, 66-67 (2008); see also 38 C.F.R. § 3.156(c), 
3.400(q)(2); Proposed Rule for New and Material Evidence, 70 Fed. 
Reg. 35,388 (June 20, 2005).  

In August 2006, the RO received additional service personnel 
records that had not been previously associated with the 
appellant's claims file nor considered in connection with his 
compensation claims.  On the date of filing, relevant regulations 
stated that where the new and material evidence consists of a 
supplemental report from the service department received before 
or after the decision has become final, the former decision will 
be reconsidered by the agency of original jurisdiction.  38 
C.F.R. § 3.156(c) (2006).  In such instances, the effective date 
of such an award may relate back to the date of the original 
claim or date entitlement arose even though the decision on that 
claim may be final under 38 C.F.R. § 3.104.  Id.  

The records in question concern the awards the appellant received 
and his performance evaluations.  The Board finds that the 
additional records do not relate to the pending appeals, and 
could not vitiate finality.  The PTSD claim is not presently on 
appeal.  The additional treatment records do not concern any 
treatment of the jaw or for hernias.  Reconsideration of the 
original claims is not warranted.  See Vigil.  Reopening under 
38 C.F.R. § 3.156(a) is required.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2010).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The August 2004 Board decision declined to reopen the claim for 
service connection for a fractured jaw.  The Board determined 
that the November 1993 rating decision denied the original claim 
on the basis that a fractured jaw was not incurred during 
service.  To reopen the claim, evidence which is new to the file 
and relates to an unestablished fact necessary to substantiate 
the claim must have been received.

The evidence which has been received consists of the appellant's 
testimony, additional service personnel records, VA treatment 
records, VA examination reports, and some private medical 
records.

The appellant testified in March 2010 before the undersigned 
acting VLJ that he suffered a fractured jaw during a motor 
vehicle accident when he went through a windshield.  The 
appellant identified numerous facial scars that he indicated were 
the result of the accident.  The appellant stated that he had to 
have several teeth pulled.  As recorded in the Board's August 
2004 decision, the appellant had previously testified in April 
1997 to a motor vehicle accident as the cause of the fractured 
jaw and lost teeth.  He indicated having been thrown through a 
windshield.  The Board finds that the appellant's testimony as to 
the fractured jaw claim is duplicative of evidence considered 
previously.  

The appellant also testified in March 2010 that he developed a 
hernia near his navel and cannot perform heavy lifting.  He 
claimed that the hernia occurred during service.  He indicated 
that he had an operation in 1981.  He reported pain in that 
region, currently.  The August 2004 Board decision states that 
the appellant testified in April 1997 that he developed a hernia 
during active duty in Cuba following heavy lifting.  The Board 
finds that the appellant's testimony on the hernia issue is 
duplicative of the prior record.  

As mentioned above, the service personnel records associated with 
the record concern the appellant's performance evaluations and 
awards received during service.  There is no mention of his 
physical condition.  The Board finds this evidence immaterial to 
the petitions to reopen.  

The appellant's most recent VA treatment records have been 
associated with the claims file.  These records do not indicate a 
relationship between a fractured jaw and service or between 
umbilical or ventral hernias and service.  The Board finds this 
evidence immaterial to the petitions to reopen.  

The appellant also underwent a series of VA examinations in 
connection with his other claims.  The examination reports are 
silent as to the fractured jaw issue and all but one are silent 
on the hernia issue.  To the extent that the examination reports 
are silent, the Board finds this evidence immaterial to the 
petitions to reopen.  In August 2006, a VA digestive conditions 
examination report mentions that he had an umbilical 
herniorrhaphy while on active duty with the Tennessee Air 
National Guard.  The examiner noted that he had undergone 
traditional hernia repair in December 1981.  Credibility is 
presumed in petitions to reopen.  See Justus.  Credibility is not 
synonymous with competency.  See, e.g., Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The statement that the hernia 
occurred during a period of active duty with the Tennessee Air 
National Guard is beyond the competency of a medical examiner.  
The examiner appears to have recorded the appellant's statements.  
The attribution of the hernia to a period of service appears to 
be based on the appellant's previously reported history.  That 
history was considered in the prior claim.  The Board finds, 
therefore, that the August 2006 VA examination report indicating 
that the hernia occurred during a period of active duty with the 
Tennessee Air National Guard is not material to the petitions to 
reopen.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).

The appellant's private medical records from the Mid-Delta Family 
Practice are new to the claims file.  These records do not 
discuss either the fractured jaw or hernias.  The Board finds 
this evidence immaterial to the petitions to reopen.  

The evidence received is either duplicative of evidence 
previously considered or does not pertain to the grounds of the 
prior, final denials.  The Board finds that new and material 
evidence has not been received.  The petitions to reopen the 
claims of service connection for a fractured jaw and for 
umbilical and ventral herniorrhaphies disabilities are denied.  
See 38 C.F.R. § 3.156(a).  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's petitions to reopen.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the petitions 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating

The appellant contends that he is entitled to a compensable 
rating for duodenal ulcer disease.  For the reasons that follow, 
the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2010). 

The Board must dispose of a preliminary matter before turning to 
consider the appellant's ulcer disability rating.  The 
appellant's representative submitted an August 2010 brief in 
which she argues that the appellant's rating was improperly 
reduced from a 10 percent to noncompensable rating without 
observance of 38 C.F.R. § 3.344.  

In a June 2003 decision, the RO granted compensation benefits 
pursuant to section 1151 for duodenal ulcer disease, and assigned 
a 10 percent evaluation effective January 8, 1996, and a 
noncompensable evaluation effective August 27, 1997.  The 
appellant appealed the assigned ratings.  In an August 2004 
decision, the Board denied the appeal, including the initial 
ratings for the duodenal ulcer.  The appellant appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an October 2006 memorandum decision, the Court 
affirmed the Board's decision, in relevant part, denying higher 
staged ratings for duodenal ulcer disease.  

In July and September 2006, while the appeal was still pending at 
the Court, the appellant filed claims as to the same issues 
addressed in the August 2004 Board decision, i.e., service 
connection for jaw fracture residuals and hernias, and increased 
ratings for duodenal ulcer disease and right forearm injury 
residuals.  The present appeal arises from the July 2006 claim 
for an ulcer rating.  

In short, the Board has previously considered staged initial 
ratings for duodenal ulcer in 2004.  That decision has been 
affirmed by the Court.  The Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  A Board decision may be challenged by a 
motion for revision based on clear and unmistakable error (CUE).  
See 38 U.S.C.A. § 7111 (West 2002).  The appellant and his 
representative have made no such motion in this case.  When a 
claimant is represented by counsel and files a CUE motion, a 
sympathetic reading of the motion is not required.  Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (Fed.Cir. 2005).  Therefore, the 
Board will not address this contention further.  

The appellant's duodenal ulcer disease has been evaluated under 
Diagnostic Code 7305, which provides for a 60 percent evaluation 
for severe ulcer disease with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
evaluation is assigned for moderately severe ulcer disease with 
symptoms which are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 20 percent evaluation is assigned for 
moderate ulcer disease with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, and a 10 percent evaluation 
is assigned for mild recurring symptoms once or twice yearly.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  "Baseline 
weight" means the average weight for the two- year- period 
preceding onset of the disease.  See 38 C.F.R. § 4.112 (2010).

The appellant's VA treatment records show that the appellant does 
not have active ulcer disease.  

On filing the instant claim for an increased rating, the 
appellant was seen for an August 2006 VA examination.  The 
appellant underwent an upper GI series.  No duodenal ulcer was 
found.  The appellant had gastric polyp formation and gastritis.  

The appellant testified in March 2010 as to treatment at VA 
facilities in Texas between 1992 and 1993, when ulcers were 
discovered.  He reported that he had later returned to Memphis, 
where he continued treatment through VA.  He reported that his 
weight tends to fluctuate.  The appellant testified as to having 
abdominal pain, gas, diarrhea, and bleeding stools.  

While the appellant may have been treated in the past for ulcers, 
he is not presently treated for them.  The appellant has been 
evaluated repeatedly during the course of medical treatment and 
no ulcers have been found.  The appellant was found to have a 
history of ulcer disease without active symptoms on August 27, 
1997.  During the current claim, the appellant has been found to 
have other, non service-connected disorders of the 
gastrointestinal system.  As noted by the Ratings Schedule, many 
coexisting abdominal conditions produce common disability 
pictures characterized in the main by varying degrees of 
abdominal distress or pain, anemia and disturbances in nutrition.  
See 38 C.F.R. § 4.113 (2010).  In particular, the appellant has 
also been diagnosed with a hiatal hernia, gastroesophageal reflux 
disease, gastritis and chronic gastric polyp formation.  An April 
2007 CT scan showed an umbilical hernia, subcentimeter hepatic 
cysts, cholelithiasis, mild fatty infiltration of the liver, and 
polyps in the stomach.  The stomach was not well distended and an 
upper GI series was recommended if better visualization of the 
polyps was needed.  The rating criteria for hiatal hernia alone 
include symptoms of pain, material weight loss, recurrent 
epigastric distress, with hematemesis or melena, with moderate 
anemia.  See 38 C.F.R. § 4.114, DC 7346 (2010).  

The Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for duodenal ulcer disease.  
The appellant has reported a variety of gastrointestinal 
complaints.  The VA treatment records show that the duodenal 
ulcer has not returned.  Instead, the appellant has a large 
number of abdominal disorders, many of which can produce a 
similar disability picture.  Thus, even though the appellant is 
competent to report and compare his current symptoms to his past 
symptoms of ulcer disease, the Board places less weight on his 
report because the disabilities produce common disability 
pictures.  The Board finds that there are no symptoms 
attributable to the service-connected resolved duodenal ulcer.  
The Board concludes that the criteria for a compensable rating 
have not been met.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's duodenal ulcer 
disability is not inadequate.  While the appellant points to a 
variety of symptoms that he contends are due to his duodenal 
ulcer disability, that disability is currently quiescent.  The 
appellant has been diagnosed with a variety of other disabilities 
which are productive of those symptoms.  As discussed, the 
appellant's reported symptoms are consistent with his non 
service-connected disorders.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a compensable rating for 
ulcers have at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's compensable rating for ulcers claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The petition to reopen the claim of service connection for a 
fractured jaw is denied.

The petition to reopen the claim of service connection for 
umbilical and ventral herniorrhaphies is denied.

Entitlement to a compensable rating for duodenal ulcer disease is 
denied.




REMAND

Following the Board's June 2006 denial of this claim, the 
appellant appealed to the Court.  The parties filed a January 
2008 Joint Motion for Remand because the Board did not provide an 
adequate statement as to why a VA medical opinion addressing the 
question as to whether the appellant's hypertension was the 
result of service was not required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(2)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thereafter, the appellant's attorney submitted a 
statement in February 2009 requesting that, in accordance with 
the joint motion, a medical opinion be obtained as to the 
likelihood that the appellant's hypertension was first manifested 
during active military service.

The Board remanded to provide the appellant with a VA examination 
on the question of whether his hypertension was related to 
service in March 2009.

The appellant was seen for a July 2009 VA examination.  The 
report indicates that the appellant's claims file was available 
and his medical records were reviewed.  The examiner considered 
the blood pressure readings from 1972, 1973, 1976, 1982, 1987, 
1989, 1990 and 1993.  The appellant repeated his assertions that 
he had been told he had high blood pressure in service in the 
1970's.  The examiner noted that the majority of the appellant's 
blood pressure readings in service were normal.  He had some 
elevated blood pressure readings which were in the presence of 
pain and no blood pressure measurements with persistent 
elevations were documented.  Even in June 1993, when the 
appellant was first noted to have mild hypertension, the day 
following that entry showed blood pressure readings in the normal 
range.  The examiner concluded that it was less likely than not 
that the appellant had persistent hypertension during service.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board remanded for a medical opinion as to whether or not his 
hypertension was related to service, a distinct and more general 
question than whether his hypertension was present during 
service.  The opinion provided in the July 2009 VA examination 
report does not adequately answer the question asked in the March 
2009 Board remand.  Thus, the Board is obligated to remand for 
clarification.  See Stegall.  The appellant has already been for 
a physical examination and his assertions were recorded in the 
July 2009 VA examination report.  The Board concludes that a 
reexamination is not necessary.  The claims file should be 
returned to the physician that provided the July 2009 VA 
examination, if possible, for further opinion as to whether the 
appellant's hypertension is at least as likely as not related to 
service.  

Additionally, the appellant was seen for a March 2008 VA 
examination in connection with the residuals of a right forearm 
injury appeal.  During the examination, the appellant indicated 
that he was not employed because of the forearm disability.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) held that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability.  The RO has not considered this issue in the first 
instance.  The Board remands to afford the appellant due process.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant's claims file must be 
provided to an appropriate examiner who, 
following a review of the blood pressure 
readings and other pertinent medical evidence 
contained in the service treatment records, 
state whether there is a 50 percent 
probability or greater that the appellant's 
hypertension is related to service.  If 
possible, the approximate date of onset 
should be specified.  A complete rationale 
for the opinion must be provided.

2.  Then, the RO should readjudicate the 
hypertension and right forearm injury 
residuals claims.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  The RO should also 
adjudicate the matter of TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




			
	K. PARAKKAL	TARA L. REYNOLDS
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
MARK W. GREENSTREET 
	Veterans Law Judge
	 Board of Veterans' Appeals


 Department of Veterans Affairs


